PALMER, Judge:
A panel of this Court first decided this case on 27 June 2001, and affirmed findings of guilty and twenty-eight months confinement. However, after considering, among other things, Appellant’s subsequent conviction and punishment by state authorities for the same acts underlying the court-martial offenses, it disapproved that portion of the sentence providing for a bad conduct discharge and reduction to paygrade E-l.1 Upon request by the Government, the Court sitting as a whole reconsidered and reaffirmed that decision, but limited its decision to legal issues relating to the Court’s consideration of the state proceeding. Finding no error contributing to the sentence action, the Court expressly refrained from reviewing the court-martial sentence again, noting that at least one of our higher court’s judges, former *745Chief Judge Everett, believed it was not in our power to reconsider era banc a panel’s determination of sentence appropriateness.2 Thereafter, pursuant to Article 67(a)(2), the Judge Advocate General (JAG) ordered the case sent to the Court of Appeals for the Armed Forces.3 The JAG certified four issues for review.4 On 80 August 2002, that Court remanded the record to us for clarification in order to determine whether this Court abused our discretion by seeking to lessen the effect of the punishment from the state court proceedings, rather than properly exercising our Article 66, UCMJ, 10 U.S.C. § 866, authority by taking into account the conviction and punishment by state authorities in considering whether the military sentence was appropriate. Our superior court specifically directed us to provide that clarification in the form of a de novo review of sentence appropriateness under Article 66(c), UCMJ. We were further instructed to then return the record directly to the Court of Appeals of the Armed Forces in order to allow them to complete their review under Article 67, UCMJ, 10 U.S.C. § 867. United States v. Hutchison, 57 M.J. 231, 234 (C.A.A.F.2002).
In United States v. Hutchison, 56 M.J. 684 (C.G.Ct.Crim.App.2001) we expressed our reservations regarding the propriety of era banc reconsideration of sentence appropriateness simply because we might disagree with the panel’s sentence assessment. However, it is necessary for us to follow our superior court’s mandate and conduct a de novo review of the entire record to determine what sentence should be approved under Article 66(c), UCMJ.
The Court of Appeals for the Armed Forces also affirmed our prior holding that we may consider all materials in the record, including materials outside the trial transcript such as clemency submissions, when determining an appropriate sentence. United States v. Hutchison, 57 M.J. 231, 234 (C.A.A.F.2002). In this case, that includes materials concerning Appellant’s state prosecution and sentence imposed by state authorities for the acts for which he was tried by court-martial. However, our superior court was very clear that we may consider such additional materials solely for the purpose of determining the appropriateness of appellant’s military sentence (emphasis added). Hutchison, 57 M.J. at 234.
At court-martial, Appellant was sentenced to a bad conduct discharge, confinement for twenty-eight months, and reduction to E-l for raping, forcibly sodomizing, and committing indecent acts upon his twelve year-old step-daughter after he consumed alcohol in combination with prescribed anti-depressant medication. In a subsequent South Carolina state prosecution for committing lewd acts upon his step-daughter (based upon the same acts for which he was tried by court-martial), *746Appellant was sentenced to five years’ confinement — all of which was suspended with Appellant to serve two years’ probation. In his favor, he had never perpetrated any such offenses prior to those charged, immediately reported his actions, and appears from the record to be sincerely remorseful with good potential for rehabilitation. With those mitigating factors in mind, and considering de novo the state court’s action and all other materials in the record, the adjudged and approved military sentence was not inappropriate for Appellant’s misconduct. Therefore, we reverse our earlier decision and affirm the findings and sentence as adjudged and approved by the convening authority. The record shall be returned directly to the Court of Appeals for the Armed Forces, consistent with that Court’s previous opinion.

. United States v. Hutchison, 55 M.J. 574 (C.G.Ct.Crim.App.2001).


. United States v. Hutchison, 56 M.J. 684, 685 (C.G.Ct.Crim.App.2001).


. At that time, the Judge Advocate General was the General Counsel of the Department of Transportation, as indicated by Article 1(1), Uniform Code of Military Justice, UCMJ, 10 U.S.C. § 801(1). Since then, effective 1 March 2003, the Chief Counsel of the Coast Guard has been designated as the Coast Guard’s Judge Advocate General.


. The JAG certified the following issues:
1. DID THE COAST GUARD COURT OF CRIMINAL APPEALS ERR WHEN IT CONSIDERED MATTERS CONCERNING A STATE COURT’S CONVICTION AND SENTENCE-IMPOSED AFTER A COURT-MARTIAL FOR THE SAME OFFENSES — AS PART OF THE "RECORD” DURING ITS ARTICLE 66(C), UCMJ, SENTENCE APPROPRIATENESS DETERMINATION?
2. DID THE CGCCA ERR WHEN IT DISAPPROVED APPELLANT’S BAD-CONDUCT DISCHARGE AND REDUCTION IN PAY-GRADE IN AN EFFORT TO "LESSEN” THE "EFFECT” OF A STATE COURT'S CONVICTION AND SENTENCE THAT WAS IMPOSED AFTER A COURT-MARTIAL FOR THE SAME OFFENSES?
3. DID THE CGCCA ERR WHEN, DURING ITS SENTENCE APPROPRIATENESS DETERMINATION, IT CONSIDERED ALTERNATIVE ADMINISTRATIVE ACTIONS IN LIEU OF TRIAL BY COURT-MARTIAL THAT WERE AVAILABLE TO THE CONVENING AUTHORITY?
4. DID THE CGCCA ERR WHEN IT REASSESSED A SENTENCE BECAUSE IT QUESTIONED THE COAST GUARD’S DECISION TO COURT-MARTIAL A SERVICEMEMBER WHILE A STATE TRIAL WAS PENDING FOR THE SAME ACTS, DESPITE FINDING THAT THE COAST GUARD FOLLOWED SERVICE REGULATIONS?